Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The entire written record of the parent application has been reviewed and incorporated by reference.  The prior art does not describe, teach or suggest the method comprising: forming a reflective layer pair comprising silicon and molybdenum, wherein forming the reflective layer pair comprises:
(a) sputtering a silicon target in a physical vapor deposition (PVD) chamber using a DC power source and an flowing inert gas in the PVD chamber to form a silicon layer on a substrate;
(b) sputtering the silicon target using an RF power source and flowing nitrogen gas in the PVD chamber to form a first SisN4 interface layer on the silicon layer and a Si3N4 layer on the silicon target;
(c) sputtering a molybdenum target using a DC power source and flowing an inert gas in the PVD chamber to form a molybdenum layer on the Si3N4 layer;
(d) sputtering the silicon target including the Si3N4 layer thereon using a DC power source and flowing an inert gas in the PVD chamber to form a second Si3N4 interface layer on the molybdenum layer until the Si3N4 layer is depleted from silicon target and then depositing a silicon layer on the second Si3N4 interface layer; and repeating steps (b) through (d) to form a multilayer stack comprising a plurality of reflective layer pairs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737